Case 8:20-cv-00068-SB-JDE Document 64 Filed 12/23/20 Page 1 of 17 Page ID #:705




   1 BROWNE GEORGE ROSS
     O’BRIEN ANNAGUEY & ELLIS LLP
   2
     Thomas P. O’Brien (State Bar No. 166369)
   3   tobrien@bgrfirm.com
     Jennie Wang VonCannon (State Bar No. 233392)
   4
       jvoncannon@bgrfirm.com
   5 David J. Carroll (State Bar No. 291665)
       dcarroll@bgrfirm.com
   6
     Luke A. Fiedler (State Bar No. 307614)
   7   lfiedler@bgrfirm.com
     801 S. Figueroa Street, Suite 2000
   8
     Los Angeles, California 90017
   9 Telephone: (213) 725-9800
     Facsimile: (213) 725-9808
  10
  11 Attorneys for Plaintiffs
  12 Dongyuan Li and Romaldo Marchan
     Delgado
  13
  14                        UNITED STATES DISTRICT COURT

  15                              CENTRAL DISTRICT OF CALIFORNIA
  16 DONGYUAN LI et al.,                                   Case No. 8:20-cv-00068-SB (JDE)
  17
                         Plaintiffs,                       DISCOVERY MOTION
  18
  19               vs.                                     JOINT STIPULATION IN
                                                           SUPPORT OF PLAINTIFFS’
  20 CITY OF SANTA ANA et al.,                             MOTION TO COMPEL FURTHER
  21                                                       RESPONSES TO DISCOVERY
                         Defendants.
  22                                                       Judge:    Hon. John D. Early
  23                                                       Date:     January 14, 2021
                                                           Time:     10:00 a.m.
  24                                                       Crtrm.:   6A
  25                                                       Fact Disc. Cutoff: Feb. 26, 2021
  26                                                       Pretrial Conf.:    June 11, 2021
                                                           Trial Date:        June 21, 2021
  27
  28
       1721354.1                                                          Case No. 8:20-cv-00068-SB (JDE)
                         JOINT STIPULATION IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 64 Filed 12/23/20 Page 2 of 17 Page ID #:706




   1               This Joint Stipulation is submitted by the undersigned parties pursuant to
   2 Local Rule 37-2 in connection with Plaintiffs Dongyuan Li and Romaldo Marchan
   3 Delgado’s motion to compel further responses to the following discovery requests:
   4 (1) Requests for Production of Documents (“RFPs”) to Defendant City of Santa Ana
   5 (Set One); (2) Requests for Admission (“RFAs”) to Defendant City of Santa Ana
   6 (Set One); (3) RFAs to Defendant Ricky Prieto (Set One); and (4) RFAs to
   7 Defendant Caroline Contreras (Set One). The parties met and conferred on
   8 numerous occasions between August 25, 2020 and December 9, 2020, to attempt to
   9 resolve the disputes outlined in this Motion but were unable to do so. See
  10 Declaration of David J. Carroll (“Carroll Decl.”) ¶¶ 4–18.
  11 I.            PLAINTIFFS’ INTRODUCTORY STATEMENT
  12               A.    Statement of Facts
  13               The incident underlying this lawsuit concerns a horrific instance of prisoner
  14 neglect and mistreatment. In April 2019, Plaintiffs, who were both federal detainees
  15 housed at the Santa Ana City Jail (“Jail”), were being transported from court
  16 hearings back to the Jail in a van by Defendants Prieto and Contreras. Second Am.
  17 Compl. ¶ 12, ECF No. 36. Upon arriving at the Jail, Defendants Prieto and
  18 Contreras parked the van in the Jail’s sally port in direct sunlight, turned off the
  19 vehicle, exited the van, and went inside the Jail, leaving Plaintiffs chained and
  20 locked alone inside the van. Id. ¶ 13. Neither Defendant Prieto nor Defendant
  21 Contreras ever returned to let Plaintiffs out of the vehicle. Id. ¶¶ 14–15. Plaintiffs
  22 ultimately spent four agonizing hours trapped in the sweltering van, almost dying
  23 from their ordeal. Id. It was only by pure luck that a third correctional officer
  24 happened to walk by the van, heard Plaintiffs desperately banging on the van walls,
  25 and let them out. Id. ¶ 16. Thereafter, the Jail failed to provide Plaintiffs with
  26 adequate follow-up medical care. Id. ¶ 18.
  27               B.    Plaintiffs’ RFAs
  28               Each Defendant has declined to respond to several basic requests for
       1721354.1                                                          Case No. 8:20-cv-00068-SB (JDE)
                                                      -1-
                              JOINT STIPULATION ISO PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 64 Filed 12/23/20 Page 3 of 17 Page ID #:707




   1 admissions that seek to narrow or eliminate issues that are seemingly not in dispute.
   2 In particular, Plaintiffs requested that each Defendant admit that they breached their
   3 duty of care to Plaintiffs and that this breach proximately caused Plaintiffs’ harm.
   4 Although Defendants contend that such requests improperly seek admissions on
   5 pure questions of law, both Ninth Circuit case law and the Rule 36 advisory
   6 committee’s notes make clear that requests such as these properly seek admissions
   7 on the application of fact to law. Plaintiffs are entitled to know whether they need
   8 to prove (or defend against) these issues in discovery, at summary judgment, and at
   9 trial. The Court should therefore compel Defendants to substantively respond to
  10 these requests.
  11               Plaintiff Delgado has also propounded an RFA regarding his exhaustion of
  12 administrative remedies, to which Defendants initially declined to substantively
  13 respond but have recently agreed to do so. To the extent Defendants have not done
  14 so at the time this motion is heard, however, Plaintiffs request that the Court order
  15 Defendants to serve such a response within five days.
  16               C.    Plaintiffs’ RFPs
  17               Since August 2020, the parties have met and conferred extensively on the
  18 sufficiency of Defendant City of Santa Ana’s responses to Plaintiffs’ RFPs. As of
  19 the filing of this motion, Defendant City has agreed to produce all outstanding
  20 documents to Plaintiffs. To the extent Defendant City has not done so by the time
  21 this motion is heard, however, Plaintiffs request that the Court order the production
  22 of such documents within five days.
  23 II.           DEFENDANTS’ INTRODUCTORY STATEMENT
  24               Plaintiffs contend in this negligence action, contrary to fact and the City of
  25 Santa Ana’s massive and continuing production of documents, that the individual
  26 defendants intentionally left them in a van at the Santa Ana Jail’s sally port upon
  27 return from the United States District Court where each had proceedings earlier that
  28 day. Plaintiff Li, who later pleaded guilty to felony visa fraud, see Wells Decl. ¶¶ 5-
       1721354.1                                                          Case No. 8:20-cv-00068-SB (JDE)
                                                      -2-
                         JOINT STIPULATION IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 64 Filed 12/23/20 Page 4 of 17 Page ID #:708




   1 6, and consequently left the country, id. ¶ 7, had a pretrial hearing, and Plaintiff
   2 Delgado, who was convicted of illegally entering the United States, was sentenced
   3 for his crime. Id. ¶ 4. Plaintiff Li, now convicted of felony visa fraud, is currently in
   4 China, id. ¶ 7, and plaintiff Delgado is currently at the Big Spring Correctional
   5 Institution in Big Spring Texas, serving his sentence. Id. ¶ 8. Trial is set for June 21,
   6 2020. Doc. 57 at 2:6-8.
   7               The instant motion should be denied because the Requests for Admission at
   8 issue herein seek admissions of conclusions of law. See Fed. R. Civ. P. 36(a)(1)
   9 (excluding requests that a party admit a conclusion of law from permissible scope of
  10 requests), Playboy Enterprises, Inc. v. Welles, 60 F. Supp.2d 1050, 1057 (S.D. Cal.
  11 1999) (ordering that Defendant object to requests for admission that sought
  12 admissions of conclusions of law). Because plaintiffs seek admissions of duty,
  13 breach, and causation by way of the instant motion, it is in material effect a motion
  14 for summary judgment—but in that respect, it is procedurally infirm. Plaintiffs’
  15 motion should be denied.
  16               A.    The instant motion is a procedurally improper motion for
  17                     summary judgment and should be denied on that basis.
  18               In an impermissible end-run around the established procedures by which a
  19 plaintiff proves his or her case, Plaintiffs now attempt to prove their negligence case
  20 by way of the instant discovery motion by compelling admissions to the elements of
  21 negligence. The instant motion is in material effect a procedurally improper and
  22 inadequately briefed motion for summary judgment and should be denied on that
  23 basis alone.
  24               Plaintiffs’ specious Requests for Admission are outside the scope of Fed. R.
  25 Civ. P. 36(a)(1), which excludes requests that a party admit a conclusion of law.
  26 Playboy Enterprises, Inc. v. Welles, 60 F. Supp.2d 1050, 1057 (S.D. Cal. 1999).
  27 Here, plaintiffs move to obtain admissions that there existed a duty in tort. But the
  28 existence and nature of a duty of care is a question of law. Paz v. State of Cal., 22
       1721354.1                                                          Case No. 8:20-cv-00068-SB (JDE)
                                                      -3-
                         JOINT STIPULATION IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 64 Filed 12/23/20 Page 5 of 17 Page ID #:709




   1 Cal. 4th 550, 557 (2000). See also Marlene F. v. Affiliated Psychiatric Med. Clinic,
   2 Inc., 48 Cal. 3d 583, 588 (1989). Accord Chubb Grp. of Ins. Cos. v. H.A. Transp.
   3 Sys., 243 F. Supp. 2d 1064, 1071 (C.D. Cal. 2002), Szucs v. L&D Scaffolding, No.
   4 94-17222, 1996 U.S. App. LEXIS 4262, at *6 (9th Cir. Feb. 23, 1996). Plaintiffs
   5 admit this in the instant motion papers by citing law in support of this proposition.
   6 See n. 4, infra.
   7               Rather than directly move for an admission to Requests nos. 1 and 5 to the
   8 Defendants, which straightforwardly and improperly request that Defendants admit
   9 that a duty in tort existed, plaintiffs move herein for admissions that would establish
  10 such a duty by deductive inference. They thus improperly seek admissions of a
  11 conclusion of law, while admitting by conduct that the Defendants’ objections are
  12 correct. The plain language of Fed. R. Civ. P. 36(a)(1) and the reported case
  13 Playboy Enterprises, Inc. v. Welles, 60 F. Supp.2d 1050, 1057 (S.D. Cal. 1999)
  14 justify Defendants’ objections, and the case that plaintiffs proffer, Marchand v.
  15 Mercy Med. Ctr., 22 F.3d 933 (9th Cir. 1994), is procedurally and substantively
  16 distinguishable and does not apply here.
  17               Defendants’ objections are correct and justified in law. Consequently,
  18 plaintiffs’ motion should be denied.
  19               B.    Defendants’ objections to plaintiffs’ RFAs are meritorious, and
  20                     plaintiffs have admitted by conduct that defendants’ objections are
  21                     meritorious.
  22               The admissions at issue ask the City and the defendant officers to admit the
  23 elements of the negligence cause of action pleaded against them. Plaintiffs proceed
  24 by first asking the City and the officers to admit that there existed a duty in tort.
  25 Pls.’ Reqs. Admis. to Defs. City of Santa Ana, Prieto, and Contreras (Exs. 3, 5, 7),
  26 Req. nos. 1, 5.1 They then run down the elements of negligence against each
  27
       1
  28       As plaintiffs admit in n. 2, infra, “[t]he requests to, and objections and responses

       1721354.1                                                          Case No. 8:20-cv-00068-SB (JDE)
                                                      -4-
                         JOINT STIPULATION IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 64 Filed 12/23/20 Page 6 of 17 Page ID #:710




   1 defendant, demanding admissions for breach and causation. Id. nos. 2-4, 6-8.
   2               Plaintiffs have conspicuously, and tellingly, failed to move to compel an
   3 admission that there existed a duty in tort, which they improperly requested in
   4 Request nos. 1 and 5 in the substantively identical set of Requests propounded to
   5 each Defendant. They have thus admitted by virtue of their litigation conduct that
   6 defendants’ objections are correct and supported by law. See Playboy Enterprises,
   7 Inc. v. Welles, 60 F. Supp.2d 1050, 1057 (S.D. Cal. 1999).
   8               Plaintiffs thus move herein for an order that would necessarily contravene an
   9 objection that they have admitted by conduct is correct. Moreover, the one case
  10 plaintiffs cite in support of their unsupportable position, Marchand v. Mercy Med.
  11 Ctr., 22 F.3d 933, 937 (9th Cir. 1994), is procedurally and substantively
  12 distinguishable and is only tangential, at best, to the instant motion. Marchand does
  13 not concern a motion to compel at all. There, a medical malpractice plaintiff sought
  14 attorney fees as provided by Fed. R. Civ. P. 37 for work at trial to prove facts that
  15 the plaintiff requested to be admitted, where the defendant denied them. Id. at 935,
  16 937-39 The defendant did not object to the requests there as improperly calling for
  17 an admission of law, and no such question was before the Marchand court. Id. at
  18 937-39. The case is simply beside the point.
  19               Plaintiffs’ motion, which is not supported in law, should be denied.
  20 III.          RESPONSES IN DISPUTE
  21               A.    RFPs to Defendant City of Santa Ana (Set One)
  22                     1.     Documents that Defendants Have Agreed to Produce
  23
                                a.     Plaintiffs’ Position
  24
                   During the parties’ lengthy meet and confer efforts, Defendant City ultimately
  25
       agreed to produce multiple categories of documents that they previously declined to
  26
  27 by, all three Defendants are substantively identical.” The parties thus treat them
  28 together in the instant motion.
       1721354.1                                                          Case No. 8:20-cv-00068-SB (JDE)
                                                      -5-
                         JOINT STIPULATION IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 64 Filed 12/23/20 Page 7 of 17 Page ID #:711




   1 produce. As of the filing of this motion, Defendant City has agreed to produce, but
   2 has not yet fully produced, the following documents:
   3               (1)   all relevant policies and procedures, including (i) Santa Ana Police
   4 Department Policy 320, Standards of Conduct, (ii) Core Operations Policies, (iii)
   5 Training Bulletin on Prisoner Transportation and Operations, and (iv) policies
   6 relating to false statements by peace or correctional officers, investigations of such
   7 false statements, and potential discipline concerning those false statements; and
   8               (2)   confirmation that it has produced all documents from all internal and/or
   9 administrative investigations of the underlying incidents conducted by the City;
  10               (3)   all communications (including e-mails and text messages) relating to
  11 either the underlying incident or the investigation of that incident, including a
  12 privilege log for any communications withheld on the basis of any privilege; and
  13               (4)   the native versions of any reports or memoranda drafted in connection
  14 with the underlying investigation.
  15               Defendant City has agreed to produce these documents, and Plaintiffs are
  16 optimistic that they will be produced by the time this motion is heard. Carroll Decl.
  17 ¶ 19. To the extent Defendant City have not done so, however, Plaintiffs request
  18 that the Court order Defendant City to produce them within five days of the date that
  19 the Court rules on this motion.
  20                            b.     Defendants’ Position
  21               At the time of filing the instant motion, Defendant City of Santa Ana is
  22 undergoing an archive search of its email systems in order to produce all e-mails as
  23 set forth in their Responses to Plaintiffs’ Request for Production. Defense counsel
  24 has already informally notified plaintiffs’ counsel that no responsive text messages
  25 exist. Defendant City of Santa Ana has agreed to produce policies and procedures as
  26 set forth in their responses to plaintiffs’ Requests for Production, and as a matter of
  27 administration, intend to do so at the time of production of the e-mails in question.
  28 Defendant City of Santa Ana has already produced all memoranda and reports
       1721354.1                                                          Case No. 8:20-cv-00068-SB (JDE)
                                                      -6-
                         JOINT STIPULATION IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 64 Filed 12/23/20 Page 8 of 17 Page ID #:712




   1 drafted in connection with the underlying investigation.
   2               Defendant City of Santa Ana submits that this motion is moot with respect to
   3 any issue in connection with plaintiffs’ Request for Production of Documents.
   4               B.    RFAs to Defendants City of Santa Ana, Prieto, and Contreras (Set
                         One)2
   5
   6                     1.     RFA Nos. 2–4, 6–8: Requests Concerning Defendants’
                                Breach of Duty and Causation
   7
        RFA No. 2
   8    Request:  Admit that YOU breached YOUR duty to Plaintiff Li to use
   9              reasonable care in transporting Plaintiff Li from the COURTHOUSE
                  to the JAIL on April 8, 2019.
  10    Response: Objection. This Request improperly calls for an admission of pure
  11              law—whether a duty of care existed between the Defendant Contreras
                  and Plaintiff Li—which would necessarily be admitted were this
  12              Request admitted, because this Request assumes that a duty of care
  13              existed between the Defendant Contreras and Plaintiff Li. “Requests
                  for admissions cannot be used to compel an admission of a conclusion
  14              of law.” Playboy Enterprises, Inc. v. Welles, 60 F. Supp.2d 1050,
  15              1057 (S.D. Cal. 1999). The existence and nature of a duty of care is a
                  question of law. Paz v. State of Cal., 22 Cal. 4th 550, 557 (2000).
  16              See also Marlene F. v. Affiliated Psychiatric Med. Clinic, Inc., 48
  17              Cal. 3d 583, 588 (1989). Accord Chubb Grp. of Ins. Cos. v. H.A.
                  Transp. Sys., 243 F. Supp. 2d 1064, 1071 (C.D. Cal. 2002), Szucs v.
  18              L&D Scaffolding, No. 94-17222, 1996 U.S. App. LEXIS 4262, at *6
  19              (9th Cir. Feb. 23, 1996).
        RFA No. 3
  20    Request:  Admit that YOUR breach of YOUR duty of care to Plaintiff Li on
  21              April 8, 2019 in transporting Plaintiff Li from the COURTHOUSE to
                  the JAIL was a substantial factor in causing Plaintiff Li physical
  22              harm.
  23    Response: Objection. This Request improperly calls for an admission of pure
  24
                   2
             The requests to, and objections and responses by, all three Defendants are
  25 substantively identical, with the sole exception that Defendant City denied RFA
  26 No. 6, whereas Defendants Prieto and Contreras did not substantively respond to
     RFA No. 6. Plaintiffs therefore move to compel a response from Defendants Prieto
  27 and Contreras as to RFA Nos. 2–4 and 6–8, and from Defendant City as to RFA No.
  28 2–4 and 7–8.
       1721354.1                                                          Case No. 8:20-cv-00068-SB (JDE)
                                                      -7-
                         JOINT STIPULATION IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 64 Filed 12/23/20 Page 9 of 17 Page ID #:713




   1                     law—whether a duty of care existed between the Defendant Contreras
                         and Plaintiff Li—which would necessarily be admitted were this
   2
                         Request admitted, because this Request assumes that a duty of care
   3                     existed between the Defendant Contreras and Plaintiff Li. “Requests
                         for admissions cannot be used to compel an admission of a conclusion
   4
                         of law.” Playboy Enterprises, Inc. v. Welles, 60 F. Supp.2d 1050,
   5                     1057 (S.D. Cal. 1999). The existence and nature of a duty of care is a
                         question of law. Paz v. State of Cal., 22 Cal. 4th 550, 557 (2000).
   6
                         See also Marlene F. v. Affiliated Psychiatric Med. Clinic, Inc., 48
   7                     Cal. 3d 583, 588 (1989). Accord Chubb Grp. of Ins. Cos. v. H.A.
   8                     Transp. Sys., 243 F. Supp. 2d 1064, 1071 (C.D. Cal. 2002), Szucs v.
                         L&D Scaffolding, No. 94-17222, 1996 U.S. App. LEXIS 4262, at *6
   9                     (9th Cir. Feb. 23, 1996). This request also calls for speculation and
  10                     an improper medical and/or mental health care opinion from this
                         responding defendant.
  11    RFA No. 4
  12    Request:    Admit that YOUR breach of YOUR duty of care to Plaintiff Li on
                    April 8, 2019 in transporting Plaintiff Li from the COURTHOUSE to
  13                the JAIL was a substantial factor in causing Plaintiff Li emotional
  14                harm.
        Response: Objection. This Request improperly calls for an admission of pure
  15                law—whether a duty of care existed between the Defendant Contreras
  16                and Plaintiff Li—which would necessarily be admitted were this
                    Request admitted, because this Request assumes that a duty of care
  17                existed between the Defendant Contreras and Plaintiff Li. “Requests
  18                for admissions cannot be used to compel an admission of a conclusion
                    of law.” Playboy Enterprises, Inc. v. Welles, 60 F. Supp.2d 1050,
  19                1057 (S.D. Cal. 1999). The existence and nature of a duty of care is a
  20                question of law. Paz v. State of Cal., 22 Cal. 4th 550, 557 (2000).
                    See also Marlene F. v. Affiliated Psychiatric Med. Clinic, Inc., 48
  21                Cal. 3d 583, 588 (1989). Accord Chubb Grp. of Ins. Cos. v. H.A.
  22                Transp. Sys., 243 F. Supp. 2d 1064, 1071 (C.D. Cal. 2002), Szucs v.
                    L&D Scaffolding, No. 94-17222, 1996 U.S. App. LEXIS 4262, at *6
  23                (9th Cir. Feb. 23, 1996). This request also calls for speculation and
  24                an improper medical and/or mental health care opinion from this
                    responding defendant.
  25    RFA No. 6 3

  26
                   3
              Defendant City denied RFA No. 6, and thus Plaintiffs do not move to
  27 compel a response from the City regarding RFA No. 6. Defendants Contreras and
  28 Prieto, however, both refused to substantively respond to this RFA.
       1721354.1                                                        Case No. 8:20-cv-00068-SB (JDE)
                                                    -8-
                       JOINT STIPULATION IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 64 Filed 12/23/20 Page 10 of 17 Page ID #:714




   1    Request:      Admit that YOU breached YOUR duty to Plaintiff Marchan Delgado
                      to use reasonable care in transporting Plaintiff Marchan Delgado from
   2
                      the COURTHOUSE to the JAIL on April 8, 2019.
   3    Response:     Objection. This Request improperly calls for an admission of pure
   4                  law—whether a duty of care existed between the Defendant Contreras
                      and Plaintiff Delgado—which would necessarily be admitted were
   5                  this Request admitted, because this Request assumes that a duty of
   6                  care existed between the Defendant Contreras and Plaintiff Li.
                      “Requests for admissions cannot be used to compel an admission of a
   7                  conclusion of law.” Playboy Enterprises, Inc. v. Welles, 60 F.
   8                  Supp.2d 1050, 1057 (S.D. Cal. 1999). The existence and nature of a
                      duty of care is a question of law. Paz v. State of Cal., 22 Cal. 4th 550,
   9                  557 (2000). See also Marlene F. v. Affiliated Psychiatric Med.
  10                  Clinic, Inc., 48 Cal. 3d 583, 588 (1989). Accord Chubb Grp. of Ins.
                      Cos. v. H.A. Transp. Sys., 243 F. Supp. 2d 1064, 1071 (C.D. Cal.
  11                  2002), Szucs v. L&D Scaffolding, No. 94-17222, 1996 U.S. App.
  12                  LEXIS 4262, at *6 (9th Cir. Feb. 23, 1996).
        RFA No. 7
  13    Request:  Admit that YOUR breach of YOUR duty of care to Plaintiff Marchan
  14              Delgado on April 8, 2019 in transporting Plaintiff Marchan Delgado
                  from the COURTHOUSE to the JAIL was a substantial factor in
  15              causing Plaintiff Marchan Delgado physical harm.
  16    Response: Objection. This Request improperly calls for an admission of pure
                  law—whether a duty of care existed between the Defendant Contreras
  17              and Plaintiff Delgado—which would necessarily be admitted were
  18              this Request admitted, because this Request assumes that a duty of
                  care existed between the Defendant Contreras and Plaintiff Li.
  19              “Requests for admissions cannot be used to compel an admission of a
  20              conclusion of law.” Playboy Enterprises, Inc. v. Welles, 60 F.
                  Supp.2d 1050, 1057 (S.D. Cal. 1999). The existence and nature of a
  21              duty of care is a question of law. Paz v. State of Cal., 22 Cal. 4th 550,
  22              557 (2000). See also Marlene F. v. Affiliated Psychiatric Med.
                  Clinic, Inc., 48 Cal. 3d 583, 588 (1989). Accord Chubb Grp. of Ins.
  23              Cos. v. H.A. Transp. Sys., 243 F. Supp. 2d 1064, 1071 (C.D. Cal.
  24              2002), Szucs v. L&D Scaffolding, No. 94-17222, 1996 U.S. App.
                  LEXIS 4262, at *6 (9th Cir. Feb. 23, 1996). This request also calls
  25              for speculation and an improper medical and/or mental health care
  26              opinion from this responding defendant.
        RFA No. 8
  27    Request:  Admit that YOUR breach of YOUR duty of care to Plaintiff Marchan
  28              Delgado on April 8, 2019 in transporting Plaintiff Marchan Delgado
       1721354.1                                                     Case No. 8:20-cv-00068-SB (JDE)
                                                 -9-
                    JOINT STIPULATION IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 64 Filed 12/23/20 Page 11 of 17 Page ID #:715




   1                       from the COURTHOUSE to the JAIL was a substantial factor in
                           causing Plaintiff Marchan Delgado emotional harm.
   2
        Response:          Objection. This Request improperly calls for an admission of pure
   3                       law—whether a duty of care existed between the Defendant Contreras
   4                       and Plaintiff Delgado—which would necessarily be admitted were
                           this Request admitted, because this Request assumes that a duty of
   5                       care existed between the Defendant Contreras and Plaintiff Li.
   6                       “Requests for admissions cannot be used to compel an admission of a
                           conclusion of law.” Playboy Enterprises, Inc. v. Welles, 60 F.
   7                       Supp.2d 1050, 1057 (S.D. Cal. 1999). The existence and nature of a
   8                       duty of care is a question of law. Paz v. State of Cal., 22 Cal. 4th 550,
                           557 (2000). See also Marlene F. v. Affiliated Psychiatric Med.
   9                       Clinic, Inc., 48 Cal. 3d 583, 588 (1989). Accord Chubb Grp. of Ins.
  10                       Cos. v. H.A. Transp. Sys., 243 F. Supp. 2d 1064, 1071 (C.D. Cal.
                           2002), Szucs v. L&D Scaffolding, No. 94-17222, 1996 U.S. App.
  11                       LEXIS 4262, at *6 (9th Cir. Feb. 23, 1996). This request also calls
  12                       for speculation and an improper medical and/or mental health care
                           opinion from this responding defendant.
  13
  14                            a.     Plaintiffs’ Position
  15               These requests seek admissions on the elements of breach and causation with
  16 respect to Plaintiffs’ negligence claims—issues which Plaintiffs understood not to
  17 be in serious dispute. See Carroll Decl. ¶ 10, Ex. 14 (outlining conclusions from
  18 administrative investigation of the incident). Defendants declined to substantively
  19 respond to these requests largely on the basis that they impermissibly sought
  20 admissions on pure questions of law. But these requests concern the application of
  21 fact to law, not pure questions of law. The Court should therefore compel
  22 Defendants to substantively respond to these requests.
  23      A party may request that another party admit the truth of any matters relating
  24 to “facts, the application of law to fact, or opinions about either.” Fed. R. Civ. P.
  25 36(a)(1)(A). Requesting admissions regarding the application of law to fact serves
  26 the important purpose of “more clearly narrow[ing] the issues” to be tried. Fed. R.
  27 Civ. P. 36(a) advisory committee notes to 1970 amendment. Indeed, the advisory
  28 committee notes give two examples of requests that properly seeks the admission of
       1721354.1                                                          Case No. 8:20-cv-00068-SB (JDE)
                                                      -10-
                         JOINT STIPULATION IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 64 Filed 12/23/20 Page 12 of 17 Page ID #:716




   1 the application of law to fact that are almost identical to those here—including (1)
   2 “an admission that an employee acted in the scope of his employment” and (2) an
   3 admission that “‘the premises on which said accident occurred, were occupied or
   4 under the control’ of one of the defendants.” Id.
   5               The Ninth Circuit has also made clear that requests for admissions concerning
   6 elements of negligence are appropriate. In Marchand v. Mercy Med. Ctr., 22 F.3d
   7 933, 937 (9th Cir. 1994), the court noted that the following request for admission
   8 properly inquired about an issue of mixed law and fact concerning the breach of the
   9 standard of care, such that it could form the basis for Rule 37 sanctions against the
  10 party who unreasonably denied it:
  11               Admit that the care and treatment provided to Kevin Marchand at the
                   Mercy Medical Center on March 13, 1987, and March 14, 1987, by
  12               Neil K. Farris, D.O., failed to comply with the applicable standard of
                   care which existed for that person on that date.
  13
  14 Id. (noting that the responding party’s “misleading answers to requests for
  15 admission significantly affected the cost of [the plaintiff’s] prosecution and
  16 contravened the goal of full discovery”).
  17               Plaintiffs’ requests here are identical: they ask Defendants to admit that they
  18 breached their duty of care to Plaintiffs, and that this breach of duty was a
  19 substantial factor in causing Plaintiffs’ injuries. As both Marchand and the Rule 36
  20 advisory committee’s notes make clear, the mere fact that these requests collaterally
  21 implicate an issue of law—i.e., that Defendants owed a duty of care to Plaintiffs in
  22 the first place—does not, as Defendants seem to argue, convert these requests into
  23 unanswerable questions of law. Indeed, admissions on the application of fact to law
  24 necessarily implicate issues of law—but that does not make them objectionable.4
  25
                   4
  26          In any event, Defendants’ equivocation on whether or not they owed
     Plaintiffs a duty of care is specious. California has squarely held not only that
  27 correctional officers owe inmates a duty to use reasonable care, but that correctional
  28 officers even have a “special relationship” with inmates such that the officers have
       1721354.1                                                          Case No. 8:20-cv-00068-SB (JDE)
                                                      -11-
                         JOINT STIPULATION IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 64 Filed 12/23/20 Page 13 of 17 Page ID #:717




   1 Defendants should thus be compelled to substantively respond to these requests.
   2               Defendants’ reliance on Playboy Enters., Inc. v. Welles, 60 F. Supp. 2d 1050,
   3 1057 (S.D. Cal. 1999), is misplaced. As Plaintiffs noted in their September 25, 2020
   4 meet and confer e-mail, Playboy Enterprises states only that the response to certain
   5 RFAs can be deferred to a later time if appropriate under the circumstances, and not
   6 that the underlying issues should only be raised at summary judgment, as
   7 Defendants appeared to contend. Carroll Decl. ¶ 12, Ex. 13 a 5. Moreover, those
   8 circumstances in any event do not apply here: the City does not dispute that it
   9 conducted its own internal investigation of the underlying facts long ago, and thus
  10 there is no basis to delay providing an answer to these requests. See Carroll Decl.
  11 ¶ 10, Ex. 4.
  12               Finally, Defendants cannot avoid responding to RFA Nos. 3, 4, 7, and 8 on
  13 the basis that they call for an expert opinion. These requests seek an admission that
  14 Defendants’ failure to use reasonable care—leaving Plaintiffs locked in a sweltering
  15 van for four hours, which required that they be hospitalized afterwards, id.—was a
  16 substantial factor in causing Plaintiffs physical and emotional harm. Any lay person
  17 can easily determine that being locked inside an extremely hot and unventilated van
  18 for four hours will cause some degree of harm, and thus this request does not seek
  19 an admission on an issue on which only an expert would be qualified to opine.
  20               Plaintiffs require substantive answers to these requests so that they know on
  21 what issues they need to focus their investigation, discovery, and motion practice—
  22 which is precisely the purpose that RFAs serve. For these reasons, the Court should
  23 order Defendants to provide a response to each of the RFAs at issue here.
  24               ///
  25               ///
  26
  27 an affirmative duty to protect inmates. Giraldo v. Dep’t of Corr. & Rehab., 168 Cal.
  28 App. 4th 231, 245 (2008).
       1721354.1                                                          Case No. 8:20-cv-00068-SB (JDE)
                                                      -12-
                         JOINT STIPULATION IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 64 Filed 12/23/20 Page 14 of 17 Page ID #:718




   1                            b.     Defendants’ Position
   2               The point of plaintiffs’ impermissible Requests for Admission and the instant,
   3 improper motion, is to compel admissions that plaintiffs are not entitled to as a
   4 matter of law. Fed. R. Civ. P. 36(a)(1) (excluding conclusions of law from the scope
   5 of permissible Requests for Admission), Playboy Enterprises, Inc. v. Welles, 60 F.
   6 Supp.2d 1050, 1057 (S.D. Cal. 1999) (refusing to order an admission where two
   7 requests “require[d] Defendant to make a conclusion of law.”). Plaintiffs have not
   8 identified any authority that supports their specious position. The instant motion
   9 should be denied.
  10                                   (i)    Requests for Admission may not, as plaintiffs
                                              improperly attempt here, be used to obtain
  11                                          admissions of pure law.
  12               In their Requests for Admission propounded to Defendants, plaintiffs first
  13 requested Defendants to admit that a duty in tort existed. Reqs. Admis. nos. 1, 5.
  14 Defendants objected to these Requests as improperly requesting an admission of a
  15 conclusion of law, and acknowledging the appropriateness of the objection,
  16 plaintiffs do not move to compel a further response to these inappropriate Requests.
  17               Plaintiffs further requested admissions that Defendants breached a duty in
  18 tort and that such breach was the proximate cause of the plaintiffs’ damages. The
  19 existence of a duty in tort follows from such admissions by deductive inference. To
  20 admit that Defendants breached a duty in tort is to admit that they owed the duty in
  21 the first place. The same is true of causation. Where a defendant’s breach of duty is
  22 the proximate cause of a plaintiff’s damages, there is necessarily a duty. The
  23 Requests at issue here are therefore improper because the admissions that they seek
  24 necessitate an admission of a conclusion of law, specifically, whether a duty in tort
  25 existed.
  26               The existence and nature of a duty of care is a question of law. Paz v. State of
  27 Cal., 22 Cal. 4th 550, 557 (2000). See also Marlene F. v. Affiliated Psychiatric
  28 Med. Clinic, Inc., 48 Cal. 3d 583, 588 (1989). Accord Chubb Grp. of Ins. Cos. v.
       1721354.1                                                          Case No. 8:20-cv-00068-SB (JDE)
                                                      -13-
                         JOINT STIPULATION IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 64 Filed 12/23/20 Page 15 of 17 Page ID #:719




   1 H.A. Transp. Sys., 243 F. Supp. 2d 1064, 1071 (C.D. Cal. 2002), Szucs v. L&D
   2 Scaffolding, No. 94-17222, 1996 U.S. App. LEXIS 4262, at *6 (9th Cir. Feb. 23,
   3 1996). Plaintiffs admit this in the instant motion papers by citing law in support of
   4 this proposition. See n. 4, supra.
   5               “Requests for admissions cannot be used to compel an admission of a
   6 conclusion of law.” Playboy Enterprises, Inc. v. Welles, 60 F. Supp.2d 1050, 1057
   7 (S.D. Cal. 1999) (refusing to order an admission where two requests “require[d]
   8 Defendant to make a conclusion of law.”). But this is precisely what plaintiffs seek
   9 via the instant motion. Plaintiffs’ motion should be denied.
  10               Playboy Enterprises was a trademark dispute between Playboy and Terri
  11 Welles, Playmate of the Year 1981. 60 F. Supp. at 1051. Welles ran an internet
  12 pornography website identifying herself as Playmate of the Year, and using other
  13 intellectual property without Playboy’s consent. Id. Playboy sued for trademark
  14 infringement and related business torts. Id. Playboy propounded Requests for
  15 Admission asking Welles to admit that she is a public figure as defined by Curtis
  16 Publishing Co. v. Butts, 388 U.S. 130 (1967) and that a contract between the parties
  17 required Welles to obtain advance permission from Playboy before identifying
  18 herself commercially as Playmate of the Year. Id. at 1057. Welles denied the
  19 requests, and ignored a companion Interrogatory asking her to identify all facts upon
  20 which she based her denial. Id. On Playboy’s motion to compel an answer to the
  21 companion Interrogatory, the district court ordered Welles to either object to the
  22 Requests as impermissibly calling for a conclusion of law or state facts to support
  23 her original denial after “determin[ing] that both of these Requests for Admissions
  24 requires Defendant to make a conclusion of law.” Id.
  25               Marchand v. Mercy Med. Ctr., 22 F.3d 933, 937 (9th Cir. 1994) does not
  26 support plaintiffs’ position and does not impugn Defendants’ correct objections to
  27 plaintiffs’ improper requests. The case is procedurally and substantively
  28 distinguishable. Marchand, a medical malpractice action, did not consider a motion
       1721354.1                                                          Case No. 8:20-cv-00068-SB (JDE)
                                                      -14-
                         JOINT STIPULATION IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 64 Filed 12/23/20 Page 16 of 17 Page ID #:720




   1 to compel. Instead, in Marchand, the plaintiff sought to recover attorney fees as
   2 provided by Fed. R. Civ. P. 37 “because three defendants failed to admit key
   3 requests for admission that he proved at trial.” Id. at 935. Plaintiff sought admissions
   4 that the treatment that the defendant provided the plaintiff fell below the applicable
   5 standard of care, and that actions the defendant took permitted the plaintiff’s spine
   6 to move in ways that harmed him. Id. at 937-39. Defendant denied these requests,
   7 and did not object to them as improperly requesting admissions of law. Id. No such
   8 question was before the Marchand court. Id. In a post-trial order, the district court
   9 ordered that the defendant pay plaintiffs’ attorney fees, and defendant appealed. Id.
  10 at 935-36. The Ninth Circuit affirmed the district court’s Rule 37 sanctions because
  11 it determined that the defendant lacked reasonable grounds to deny the requests. Id.
  12 at 937-39.
  13               Playboy Enterprises, which was an order on a motion to compel, applies here.
  14 Plaintiffs’ Requests are improper, and Defendants correctly objected to them. Here,
  15 as in Playboy, plaintiffs improperly request that Defendants admit conclusions of
  16 law. Here, unlike Marchand, Defendants made that objection. Marchand considered
  17 whether certain denials in discovery subjected the defendant to sanctions provided
  18 by for the Federal Rules of Civil Procedure. Here, plaintiffs have propounded
  19 erroneous Requests for Admission that Defendants properly objected to, and have
  20 turned to the instant motion as an end-run around the established procedures for
  21 proving a party’s case. Plaintiff’s motion as to the Requests for admission should be
  22 denied.
  23
  24
  25
  26
  27
  28
       1721354.1                                                          Case No. 8:20-cv-00068-SB (JDE)
                                                      -15-
                         JOINT STIPULATION IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 64 Filed 12/23/20 Page 17 of 17 Page ID #:721




   1                                              Respectfully submitted,
   2
       DATED: December 23, 2020                   BROWNE GEORGE ROSS
   3                                              O’BRIEN ANNAGUEY & ELLIS LLP
                                                     Thomas P. O’Brien
   4
                                                     Jennie Wang VonCannon
   5                                                 David J. Carroll
                                                     Luke Fiedler
   6
   7
                                                  By:        /s/ David J. Carroll
   8
                                                             David J. Carroll
   9                                              Attorneys for Plaintiffs Dongyuan Li and
  10                                              Romaldo Marchan Delgado

  11
       DATED: December 22, 2020                   CARPENTER ROTHANS & DUMONT LLP
  12                                                 Jill Williams
  13                                                 Edward Wells
  14
  15                                              By:        /s/ Edward Wells
                                                             Edward Wells
  16                                              Attorneys for Defendants City of Santa Ana,
  17                                              Ricky Prieto, and Caroline Contreras
  18
                   I attest that all signatories listed, on whose behalf this filing is submitted, have
  19
       authorized the filing and concur with its contents. C.D. Cal. L.R. 5-4.3.4(a)(2)(i).
  20
                                                           /s/ David J. Carroll
  21
                                                           David J. Carroll
  22
  23
  24
  25
  26
  27
  28
       1721354.1                                                          Case No. 8:20-cv-00068-SB (JDE)
                                                      -16-
                         JOINT STIPULATION IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
